DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed October 28, 2020. 
Claims 1, 5, 8, 12, 15, and 19 have been amended.
Claims 1, 3-8, 10-15, and 17-23 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Applicant’s proposed amendments are not sufficient to overcome the 101 rejections. See below for more details.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1, 3-8, 10-15, and 17-23, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
The Applicant further argues the claimed limitations are eligible under 35 USC 101 because they improve the functioning of the computer itself. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the limitations not account for significantly more than the abstract idea. The Applicant does not point out what claim limitations amount to the argued improvement, but rather merely make the assumption without providing any reasoning or support. The Examiner further asserts that using less data points (e.g. filtering) is merely input data that is being used for the analysis, where the promotion effects are being selected based on the claimed analysis. Also, the analysis (e.g. abstract idea) is being performed before the data is being filtered showing that the processing speed for example is not being improved. The Examiner asserts that the Applicant’s claimed limitations are merely using a general purpose computer to perform the abstract idea, therefore not integrating the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.

The Examiner recommends specifically pointing out what limitations in the claims improve the functioning of the computer itself. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1, 3-7, and 21 are directed toward a process, claims 8, 10-14, and 22 are directed toward a product, and claims 15, 17-20, and 23 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward selecting demand forecast parameters for a demand model for a first item; receiving historical sales data for a plurality of items on a per store basis, the historical sales data comprising at least one promotion event during a sales cycle for the first item; receiving a plurality of seasonality curves for the first item of the plurality of items, each seasonality curve corresponding to a different pooling level for the first item, where each seasonality curve comprises a plurality of time periods, and for each time period a corresponding demand parameter that represents seasonal variations of demand for the time period; determining a correlation for each of the seasonality curves at each pooling level, wherein each pooling level corresponds to a different hierarchy sales level for the first item; determining a root mean squared error (RMSE) for each determined correlation; determining a score for each pooling level, the score based on the corresponding correlation, RMSE and a penalty; selecting one of the seasonality curves based on the determined scores; estimating a promotion effect on demand from the promotion event at least a first pooling level and at a second pooling level for the first item; based on the estimating, generating a first set of promotion effects at the first pooling level and a second set of promotion effects at the second pooling level; determining an error metric for each set of promotion effects; selecting the set of promotion effects at a corresponding pooling level that has a lowest error metric while discarding the remaining promotion effects; using the demand model, the selected seasonality curve and the selected set of promotion effects, determining a demand forecast for the first item, the demand forecast comprising a prediction of future sales data for the first item, wherein the demand forecast is determined using a computer with the selected set of promotion effects and without the discarded remaining promotion effects at a greater speed than when determined using the computer with the selected set of promotion effects and the discarded remaining promotion effects; and electronically sending the demand forecast to generate shipments of additional quantities of the first item to a plurality of retail stores based on the demand forecast (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving historical sales data and seasonality 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving historical sales data for a plurality of items of a per store basis, receiving a plurality of seasonality curves for the first item, selecting one of the seasonality curves, selecting the set of promotion effects, and electronically sending the demand forecast to an inventory management system” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity. Also, the claimed “items, stores, computer, inventory management system, non-transitory computer readable medium, instructions, processors, retail item demand forecasting system, and point of sales systems” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 3-7, 10-14, and 17-23 further narrow the abstract idea and dependent claims 5-6, 12-13, and 19 additionally recite “causing an increased amount of manufacturing of the first item and causing a shipping of the increased amount 
The claimed “items, stores, computer, inventory management system, non-transitory computer readable medium, instructions, processors, retail item demand forecasting system, and point of sales systems” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1, 3-7, and 21, System claims 15, 17-20, and 23, and Product claims 8, 10-14, and 22 recite 
In addition, claims 3-7, 10-14, and 17-23 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 5-6, 12-13, and 19 additionally recite “causing an increased amount of manufacturing of the 

Allowable over 35 USC 103
Claims 1, 3-8, 10-15, and 17-23 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 8, and 15 disclose a system, product, and method for optimized selection of demand forecast parameters including determining a correlation between seasonality curves at each pooling level, determining a root mean squared error for each determined correlation, and determining a score calculated using the correlation, RMSE and a penalty for each pooling level to generate a demand forecast with regards to promotion effects.
Regarding a possible 103 rejection: The closest prior art of record is:
US 2015/0066723 A1) – which discloses demand forecasting utilizing historical curves (actual and forecasted) and root mean square error calculations. 
Beddo et al. (US 2014/0108094 A1) – which discloses forecasting product sales utilizing certain machine learning/training techniques.
Landvater (US 2009/0259509 A1) – which discloses supply chain sales forecasting a replenishment of products.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 3-8, 10-15, and 17-23, such as determining a correlation between seasonality curves at each pooling level, determining a root mean squared error for each determined correlation, and determining a score calculated using the correlation, RMSE and a penalty for each pooling level to generate a demand forecast, and further estimating promotion effects at different pooling levels and determining error metrics of those pooling levels.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “receiving a plurality of seasonality curves for the first item of the plurality of items, each seasonality curve corresponding to a different pooling level for the first item, where each seasonality curve comprises a plurality of time periods, and for each time period a corresponding demand parameter that represents seasonal variations of demand for the time period; determining a correlation for each of the seasonality curves at each pooling level, wherein each pooling level corresponds to a different hierarchy sales level for the first item; determining a root mean squared error (RMSE) for each determined correlation; determining a score for 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW D HENRY/Examiner, Art Unit 3683                                              3/12/2021